DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 23-42 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious the combination of a shaft coupled to the plunger, and a sensor magnet arranged on the upper side of the shaft, wherein the printed circuit board comprises a hole penetrated by the shaft and a position detecting sensor arranged on the printed circuit board to be adjacent to the hole, and wherein the housing is formed with an exposure hole through which the shaft of the solenoid protrudes [claim 23] … a clutch actuator for selectively operating any one of the plurality of clutches; a printed circuit board arranged on the solenoid, wherein the solenoid comprises a stator, a plunger arranged in the stator, a shaft coupled with the plunger, and a sensor magnet arranged on the shaft, wherein the printed circuit board comprises a hole through which the shaft penetrates, wherein a position detecting sensor arranged on the printed circuit board and adjacent the hole, and wherein the housing is formed with an exposure hole through which the shaft of the solenoid protrudes [claim 39].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837